DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-25 are currently pending.  Claims 1-11 are canceled.  Claims 21-25 are newly added.  Claim 12, 15, 17 and 20 are amended.  Claims 1-11 are withdrawn as being drawn to a nonelected invention or species.  Claims 12-25 are examined based on their merits in light of the elected species. 


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


New Rejections/Rejections Maintained



Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 12-20 and newly applied to added claims 21-25 under 35 U.S.C. 103 as being unpatentable over Foley et al. US 2013/0164241 (6/27/2013) in view of Li et al. US 8,920,787 (9/23/2010), Delvalle et al. US 2012/0107256 (5/3/2012) and “L’Oreal Volume Shocking” MINTEL GNPD, record ID 510749, published March 2006, pp 1-2. (7/19/2019) is maintained.  
Foley et al. teaches a mascara primer composition comprising a polymer film former, wherein the composition is capable of drying within 60 seconds after application to eye lashes. (See Abstract and [0101]).  Foley teaches a primer composition that is clear and transparent which reads on an unpigmented composition called for in instant claim 12. (See Foley claims [0101]).  
Foley teaches water resistant mascara primers that are not primarily aqueous.  (See [0101]).  These primers also lengthen and plump eyelashes and are colorless. (See [0101]).  A person of ordinary skill in the art would be motivated to select these 
Foley also teaches a method of applying the primer composition to eyelashes wherein the composition is unpigmented and is allowed to remain in contact with the keratin material.  This reads on a method for the treatment of keratin materials comprising applying the composition to keratin material and allowing the composition to remain in contact with the keratin material (allowing the primer composition to dry).  Foley discloses wherein the primer composition is left on without being removed which overlaps with the from 5 minutes to 24 hours called for in instant claim 13 and also overlaps with the overnight called for in instant claim 14. (See [0007]).  
The keratin material is eyelashes as called for in instant claim 16.  Foley also teaches an embodiment of removing the composition as called for in instant claim 15 because Foley discusses the ease of removal of the primer composition after it has been applied. (See [0030-32]).  
Foley does not teach a styrene/acrylates/ammonium methacrylate copolymer and it does not teach a combination of shea, mango, coca and jojoba butters.  Foley also does not expressly teach the application of a pigmented mascara over the top of the primer after the primer has been applied to the lashes.  These deficiencies are made up for with the teachings of Li et al., Delvalle and “L’ Oreal Volume Shocking”.    
Li et al. (Li) teaches a cosmetic compositions that comprise at least one polyurethane dispersion and at least one acrylic film forming agent. (See Li Abstract and throughout).   Li specifically teaches a mascara comprising a polyurethane and a 
Delvalle et al. (Delvalle) teaches an aqueous emulsion for addition to cosmetics such as mascara that comprises an organopolysiloxane and vegetable butters. (See Abstract, throughout, [0013], claim 3).  Delvalle teaches that vegetable butters frequently and commonly used in cosmetics are shea butter, cocoa butter, jojoba butter and mango butter and combinations of them. (See [0013] and claim 3).  Shea butter, cocoa butter, jojoba butter and mango butter are the elected combination of vegetable butters (vegetable butter called for in claim 12) and are called for in instant claim 20.  Delvalle teaches that the butter can be present in an amount of from 1% to 70%. (See Delvalle claim 4).  1 to 70% overlaps with the 10 to 40% called for in instant claim 12 and 17.  
Delvalle teaches that the vegetable butter will melt readily on contact with the keratin giving an aesthetically pleasing soothing effect and can also bring benefits to personal care products ranging from oxidative stability, humectant properties, anti-
L’ Oreal Volume Shocking teaches a two step mascara in which the first step is the application of a base coat and the second step is the application of a pigmented black mascara composition. (See L’ Oreal Volume Shocking page 1).  L’ Oreal Volume Shocking teaches that its two step mascara can increase lash volume by 12 times. 
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add 3 to 20% the styrene/acrylates/ammonium methacrylate copolymer and the polyurethane dispersion to the primer of Foley in order to allow the primer to have the beneficial cosmetic properties of comfort upon application and improved volumization of eyelashes as taught by Li.  
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add the 1% to 70% shea butter, cocoa butter, jojoba butter and mango butter taught by Delvalle to the primer of Foley in order to allow the primer to have the beneficial cosmetic properties of oxidative stability, humectant properties and can provide conditioning comfort upon application to eyelashes as taught by Delvalle.  
It would be prima facie obvious for one of ordinary skill in the art following the Foley method to add the second step of applying the pigmented topcoat mascara of L’Oreal Volume Shocking to the eyelashes upon which the primer has dried in order to allow the significant increase in volumization taught by L’Oreal Volume Shocking.  

With respect to claim 18, the combined teachings of Foley and L’Oreal Volume Shocking teach the steps of allowing the combined primer and pigmented cosmetic composition to remain indefinitely which overlaps with the between 5 minutes and 24 hours called for in instant claim 18.  
With respect to claim 19, the combined teachings of Foley and L’Oreal Volume Shocking teach the step of removing the combined primer and pigmented cosmetic composition as called for in instant claim 19.  
With respect to claims 24 and 25, the combined teachings of Foley, Li, Delvalle and L’Oreal Volume Shocking teach al of the steps of the claimed method and all of the components of the claimed compositions at the same amounts (where the ranges of amounts overlap).  With respect to the properties of the viscosity called for in claims 23 and 25, the references are silent regarding the shear viscosity under the specified conditions called for in the claims.  It would appear that the composition of Foley in view of Li, Delvalle and L’Oreal Volume Shocking Johnson would meet the limitations of the claims, given that the references teach all of the steps of the claimed method and all of the components of the claimed compositions at the same amounts (where the ranges of amounts overlap). 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the claimed 

Response to Arguments
            Applicants’ comments on December 30, 2020 have been fully considered and are found to be mostly unpersuasive for the reasons provided herein.  
            Applicant note the amendments to claims 12 and 17 that require the cosmetic butter to be present in an amount between 10% to 40% of the unpigmented composition.  Applicants assert that Foley teaches, in part, a mascara base that comprises 85% to 95% water.  Li is cited for the styrene/acrylates/ ammonium methacrylate copolymer and teaches at least 1% should be used and the copolymer is provided in a 40% aqueous dispersion.  Delvalle is cited for its teaching of butters, which Applicants note are not generally soluble in water, so Delvalle teaches an emulsion without specifying how much emulsifier or oil is required, but exemplifies between 2% -4% emulsifier and at least around 0.527% oil.   
Applicants assert that even at the lowest use levels in the cited art the formulation would not allow for 10% butters.  Specifically, the 85% water from Foley, 1% polyquaternium 69 from Foley, 1% film former and 1% polyurethane dispersion from Li, 2% emulsifier from Delvalle and 0.527% low melting oil from Delvalle is more than 90.527, so there is not enough room for 10% butter.  Therefore, a skilled artisan would not combine the cited references to achieve the compositions used in the claimed 

Applicants’ arguments have been carefully reviewed, but are not found to be persuasive.
Foley is prior art for all that it teaches.  Primers comprising 85%-95% water are only one embodiment of several embodiments that Foley teaches.  Mascara primers that are not primarily aqueous and are in fact water resistant are also taught. (See [0101]).   These primers also lengthen and plump eyelashes and are colorless. (See [0101]).  A person of ordinary skill in the art would be motivated to select these embodiments in order to have a mascara primer that could still lengthen and thicken eyelashes and would not be washed away in water which would allow for swimming and inclement weather wear.  These water resistant primers comprise less than 10% water.  
Specifically, these primers can include 35 to 45% by weight of gel; (b) 5 to 10% by weight of the silicone resin solution; (c) 2 to 5% by weight of the glyceryl hydrogenated rosinate; and (d) 1 to 3% by weight of the powder. In certain aspects, the composition includes less than 9, 8, 7, or 6% by weight of the composition of water or includes 4 to 6% by weight of water.  At 35% gel, 5% silicone resine solution, 2% glyceryl hydrogenated rosinate and 1% powder and 6% water, there is 49% required components and 51% still available for 10% butters and 5% styrenic film former. (See [101]).   



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619